Citation Nr: 1535943	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011 on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to July 1971.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal comes from the initial zero percent evaluation assigned for the Veteran's service-connected low back disability, and has been before the Board on multiple occasions.  

In February 2013, the Board, in part, granted a separate, 10 percent rating, for radiculopathy of the right lower extremity, for the period on appeal.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), and in light of a Joint Motion for Remand, the Court issued an Order remanding only the portion of the Board's February 2013 decision that denied a rating in excess of 10 percent for radiculopathy of the right lower extremity for the period from August 27, 1991, to October 12, 2011.

In an April 2014 decision, the Board denied entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011.  The Veteran again appealed to the Court.  

Pursuant to an April 2015 Memorandum Decision, the Court set aside the Board's decision as to the extraschedular component of the increased rating claim under 38 C.F.R. § 3.321(b) and remanded the matter for reconsideration.  The Court affirmed the remainder of the Board's decision in regards to the denial of an increased rating for radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011.  Therefore, the sole matter before the Board on remand from the Court is the issue of entitlement to an extraschedular rating for the service-connected radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to an increased rating for radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011 on an extraschedular basis.

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In its April 2015 Memorandum decision, the Court determined that the Board, in its April 2014 decision, improperly focused its § 3.321(b) (1) analysis on the Veteran's service-connected lower extremity radiculopathy rather than on his entire disability picture.  Notably, for the period of August 27, 1991, through October 12, 2011, the Veteran was service-connected for a right knee disability at a 30 percent evaluation with multiple periods of 100 percent evaluations based on convalescence.  The Veteran was also service-connected for a chronic lumbosacral strain which was evaluated intermittently at 20 percent and 40 percent disability ratings during this period.  As noted in the Memorandum decision, while increased ratings for a right knee disability and a low back disability were not on appeal at the time of the decision, the Veteran's lower extremity radiculopathy was secondary to the low back disability which was in turn secondary to the right knee disability.  As a result, all 3 of these disabilities are associated or interrelated and therefore must be addressed when analyzing whether an extraschedular evaluation is warranted.

In light of the concerns expressed by the Court in the April 2015 Memorandum Decision, a remand is warranted for referral of the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating for the service-connected radiculopathy of the right lower extremity which should also take into account the Veteran's service-connected right knee and service-connected lumbar spine disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be forwarded to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits for consideration of entitlement to extraschedular ratings for service-connected radiculopathy of the right lower extremity secondary to a lumbar spine disability, for the period of August 27, 1991, through October 12, 2011 in accordance with 38 C.F.R. § 3.321(b).   

The Director of VA's Compensation and Pension Service or Under Secretary for Benefits should address not only the Veteran's radiculopathy of the right lower extremity disability, but also his service-connected lumbar spine disability and his service-connected right knee disability.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




